******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. WINSTON
            LEEBERT GRANT
               (AC 35982)
                 Beach, Bear and West, Js.
 Argued November 19, 2013—officially released March 25, 2014

(Appeal from Superior Court, judicial district of
             Fairfield, Hauser, J.)
  Richard W. Callahan, assigned counsel, for the appel-
lant (defendant).
   Adam E. Mattei, deputy assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Joseph T. Corradino, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   WEST, J. The defendant, Winston Leebert Grant,
appeals from the judgment of conviction rendered after
a jury trial of one count of conspiracy to commit murder
in violation of General Statutes §§ 53a-48 and 53a-54a
(a), and one count of murder, both as an accessory in
violation of General Statutes §§ 53a-8 and 53a-54a (a),
and as a coconspirator pursuant to the Pinkerton1 doc-
trine. On appeal, the defendant claims that (1) there
was insufficient evidence to support the jury’s verdict
for the charges of conspiracy to commit murder and
murder as an accessory; (2) the court improperly
instructed the jury on the charge of conspiracy to com-
mit murder; and (3) the court abused its discretion
when it denied his motion for a mistrial predicated
on jury misconduct. We affirm the judgment of the
trial court.
  The jury reasonably could have found the following
facts. The victim, Maurice Johnson, was a drug dealer
who sold marijuana. On the evening of January 31, 2008,
the victim was with his girlfriend, Michelle Rose, at his
apartment in Bridgeport when he received a cell phone
call regarding a drug deal with the defendant. At approx-
imately 10 p.m., Rose accompanied the victim to the
Legend’s Social Club in Bridgeport, where the victim
intended to sell marijuana to the defendant.
   When he arrived in the club parking lot, the victim
handed the defendant a bag of marijuana and drove
away without being paid. Later that evening, after
receiving a telephone call from the defendant, the victim
and Rose returned to the club parking lot to accept
payment. The defendant backed into a parking space
adjacent to the front passenger’s side of the victim’s
truck, where Rose was seated. Rose informed the victim
that the defendant was beckoning him to the defen-
dant’s car. The victim entered the passenger’s seat of
the defendant’s car, whereupon Rose saw a dark figure
rise up from the defendant’s backseat and grab the
victim around his neck. The hidden assailant was hold-
ing a gun next to the victim’s neck. During the attack,
the defendant was staring at Rose and rocking back
and forth in effort to obscure her view of the victim.
Rose could see the victim struggling, and when she
heard him scream, she got into the driver’s seat of the
victim’s truck and drove off to get help. She found a
police officer a few streets away and informed him that
the victim was being strangled in the club parking lot.
The officer reported the incident to dispatch at 11:33
p.m.
  When the police arrived at the club parking lot at
11:36 p.m., they found the victim lying in a pool of blood
with a gunshot wound to his right eye and another
gunshot wound to his right cheek. Two emergency med-
ical technicians arrived on the scene and determined
that the victim was dead. Rose gave a statement to the
police, and a warrant was issued for the defendant’s
arrest. The defendant was arrested in New York on
February 5, 2008. He told the arresting officer that he
went to New York because he heard that the police
were looking for him in connection with the victim’s
murder. Following his arrest, Rose identified the defen-
dant in a police photographic array.
   The defendant was charged by way of a substitute
information with one count of conspiracy to commit
murder and one count of murder. The jury found the
defendant guilty of conspiracy to commit murder, and
of murder as an accessory and as a coconspirator pursu-
ant to the Pinkerton doctrine. The court accepted the
verdict and sentenced the defendant to twenty years
incarceration for conspiracy to commit murder and
forty-five years incarceration for murder. The court fur-
ther ordered that the sentences run concurrently, for a
total effective sentence of forty-five years incarceration.
This appeal followed. Additional facts will be set forth
as they pertain to each claim.
                             I
  The defendant first claims that there was insufficient
evidence to support the jury’s verdict on the charges
of conspiracy to commit murder and murder as an
accessory. We disagree.
   ‘‘In reviewing a sufficiency of the evidence claim, we
apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the jury reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt. . . . On appeal, we do not
ask whether there is a reasonable view of the evidence
that would support a reasonable hypothesis of inno-
cence. We ask, instead, whether there is a reasonable
view of the evidence that supports the jury’s verdict of
guilty. . . .
   ‘‘Additionally, the jury must find every element
proven beyond a reasonable doubt in order to find the
defendant guilty of the charged offense, [but] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . In evaluating evidence, the [finder] of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence. . . .
The [finder of fact] may draw whatever inferences from
the evidence or facts established by the evidence it
deems to be reasonable and logical. . . . Finally, [t]he
trier of fact may credit part of a witness’ testimony and
reject other parts. . . . [W]e must defer to the jury’s
assessment of the credibility of the witnesses based on
its firsthand observation of their conduct, demeanor
and attitude . . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict.’’ (Citations omitted;
internal quotation marks omitted.) State v. Brown, 299
Conn. 640, 646–48, 11 A.3d 663 (2011).
                            A
  First, we determine whether the jury’s guilty verdict
on the charge of conspiracy to commit murder was
supported by sufficient evidence. We conclude that the
evidence was sufficient to support a finding beyond
a reasonable doubt that the defendant was guilty of
conspiracy to commit murder in violation of §§ 53a-48
and 53a-54a (a).
   ‘‘To establish the crime of conspiracy [to commit
murder, the state must show] that an agreement was
made between two or more persons to engage in con-
duct constituting [the crime of murder] and that the
agreement was followed by an overt act in furtherance
of the conspiracy by any one of the conspirators. . . .
While the state must prove an agreement [to commit
murder], the existence of a formal agreement between
the conspirators need not be proved because [i]t is only
in rare instances that conspiracy may be established
by proof of an express agreement to unite to accomplish
an unlawful purpose. . . . [T]he requisite agreement
or confederation may be inferred from proof of the
separate acts of the individuals accused as coconspira-
tors and from the circumstances surrounding the com-
mission of these acts. . . . Further, [c]onspiracy can
seldom be proved by direct evidence. It may be inferred
from the activities of the accused persons.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Green, 62 Conn. App. 217, 223–24, 774 A.2d 157 (2001),
aff’d, 261 Conn. 653, 804 A.2d 810 (2002); see also State
v. Perez, 147 Conn. App. 53, 80–81, 80 A.3d 103 (2013).
  Viewing the evidence in the light most favorable to
sustaining the verdict, we conclude that the jury reason-
ably could have found by inference that the defendant
committed the crime of conspiracy to commit murder.
The evidence demonstrates that he transported the hid-
den, gun-wielding assailant to a scheduled meeting with
the victim and beckoned the victim into the car where
the assailant lay in wait. This evidence of luring the
victim to an armed ambush was sufficient to establish
that the defendant agreed to cause the death of the
victim and that he took an overt act in furtherance
thereof. See State v. Rosado, 134 Conn. App. 505, 511–
12, 39 A.3d 1156 (evidence that defendant planned vic-
tim’s murder and acted as lookout while he watched
murder occur was sufficient to support conviction of
conspiracy to commit murder), cert. denied, 305 Conn.
905, 44 A.3d 181 (2012); State v. Lopez, 52 Conn. App.
176, 186, 726 A.2d 620 (luring victim into building where
assault took place constitutes overt act in furtherance
of conspiracy), cert. denied, 248 Conn. 917, 734 A.2d
568 (1999).
  Additionally, the state presented evidence that, when
the assailant began to strangle the victim, the defendant
stared at Rose and moved from side to side in an effort
to obscure her view. The defendant’s failure to inter-
vene to assist the victim during the assault further sup-
ports the jury’s finding of conspiracy to commit murder.
See State v. Rosado, supra, 134 Conn. App. 511 (‘‘con-
spiracy . . . may be inferred from [the defendant’s]
presence at critical stages of the conspiracy that could
not be explained by happenstance’’ [internal quotation
marks omitted]).
  Accordingly, we conclude that there was sufficient
evidence to support the jury’s finding beyond a reason-
able doubt that the defendant was guilty of conspiracy
to commit murder in violation of §§ 53a-48 and 53a-
54a (a).
                            B
  We next consider the defendant’s claim that there
was insufficient evidence to support his conviction of
the crime of murder as an accessory. We do not agree.
   ‘‘The statutory provision governing accessory liabil-
ity, General Statutes § 53a-8, provides in relevant part
that [a] person, acting with the mental state required
for the commission of an offense, who . . . intention-
ally aids another person to engage in conduct which
constitutes an offense shall be criminally liable for such
conduct . . . as if he were the principal offender. We
have previously stated that a conviction under § 53a-8
requires [the state to prove the defendant’s] dual intent
. . . [first] that the accessory have the intent to aid the
principal and [second] that in so aiding he intend to
commit the offense with which he is charged. . . .
   ‘‘Intent is generally proven by circumstantial evi-
dence because direct evidence of the accused’s state
of mind is rarely available. . . . Therefore, intent is
often inferred from conduct . . . and from the cumula-
tive effect of the circumstantial evidence and the
rational inferences drawn therefrom. . . . [B]ecause
intent to cause the death of a person is an element of
the crime . . . that intent must be proven beyond a
reasonable doubt. . . . Furthermore, [i]ntent to cause
death may be inferred from the type of weapon used,
the manner in which it was used, the type of wound
inflicted and the events leading to and immediately
following the death. . . . Thus, to convict the defen-
dant of murder as an accessory, the jury had to conclude
that the defendant had the intent to aid [the principal]
in the crime and that he had the intent to commit the
crime itself.’’ (Citations omitted; internal quotation
marks omitted.) State v. Green, supra, 62 Conn. App.
225–26.
  There is a plethora of evidence from which the jury
reasonably could have inferred the defendant’s intent
to murder the victim. First, the evidence cited in part
I A of this opinion with respect to the defendant’s con-
viction of conspiracy to commit murder supports the
jury’s determination that the defendant intended to aid
the principal in murdering the victim. Namely, the
defendant transported an armed assailant to his meeting
with the victim, lured the victim into his car, and failed
to intervene when the assailant began to strangle the
victim while holding a gun to his neck. See State v.
Grant, 219 Conn. 596, 603–604, 594 A.2d 459 (1991)
(evidence that defendant helped transport two assail-
ants to crime scene and remained calm after murder
of victim was sufficient to support jury’s inference that
defendant intended to murder victim). Second, the evi-
dence in this case also supports the jury’s determination
that the defendant intended to murder the victim, in
light of the axiom that an individual intends the natural
consequences of his or her voluntary conduct. See State
v. Montanez, 219 Conn. 16, 20, 592 A.2d 149 (1991).
Here, the jury reasonably could have concluded that
the defendant intended to kill the victim because death
is a natural consequence of luring an individual into an
armed ambush.
   Furthermore, the jury reasonably could have inferred
the defendant’s intent to commit murder from evidence
of the defendant’s consciousness of guilt. The defendant
admitted that he fled to New York when he learned
that the police were looking for him in connection with
the victim’s murder. ‘‘[F]light, when unexplained, tends
to prove a consciousness of guilt . . . .’’ State v. Scott,
270 Conn. 92, 104–105, 851 A.2d 291 (2004), cert. denied,
544 U.S. 987, 125 S. Ct. 1861, 161 L. Ed. 2d 746 (2005).
In turn, ‘‘consciousness of guilt evidence [is] part of
the evidence from which a jury may draw an inference
of an intent to kill.’’ (Internal quotation marks omitted.)
State v. Otto, 305 Conn. 51, 73, 43 A.3d 629 (2012).
  Therefore, we conclude that there was sufficient evi-
dence supporting a finding beyond a reasonable doubt
that the defendant was guilty of murder as an accessory
in violation of §§ 53a-8 and 53a-54a (a).
                             II
   Next, the defendant claims that he is entitled to a
new trial because the court improperly instructed the
jury on the ‘‘agreement’’ element of the charge of con-
spiracy to commit murder, thereby violating his consti-
tutional right to a fair trial. In particular, he argues that
the court’s isolated instruction that ‘‘[i]t is sufficient to
show that the parties knowingly engaged in a mutual
plan to do a criminal act’’; (emphasis added); improperly
led the jury to believe that evidence of the defendant’s
mere knowledge that he was participating in a plan
to commit a crime satisfies the agreement element of
conspiracy, rather than evidence of the defendant’s spe-
cific intent to commit murder and to participate in an
agreement in furtherance thereof. We are not per-
suaded.
   As a threshold matter, the defendant concedes that he
failed to preserve this claim on appeal, but nevertheless
seeks reversal pursuant to State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989).2 Because the record
is adequate and the claim is of constitutional magnitude,
we will afford it review.3
   The following additional facts and procedural history
are relevant to our disposition of this claim. Prior to
charging the jury on the crimes set forth in the informa-
tion, the court instructed it on the concept of specific
intent, stating: ‘‘A person acts intentionally with respect
to a result when his conscious objective is to cause
such result. This definition is used with specific intent
crimes. With a specific intent crime, the state must
prove beyond a reasonable doubt that the defendant
intended the result.’’
   Thereafter, the court read aloud the statutory defini-
tion of conspiracy4 and further stated that ‘‘[t]o consti-
tute the crime of conspiracy, the state must prove the
following elements beyond a reasonable doubt: One,
that there was an agreement between the defendant
and one or more persons to engage in conduct consti-
tuting the crime of murder. Two, that there was an
overt act in furtherance of the subject of the agreement
by any one of those persons. And, three, the defendant
specifically intended to commit the crime of murder.
. . . The state must prove beyond a reasonable doubt
that the defendant caused the death of the victim with
a specific intent to cause the death.’’ (Emphasis added.)
   Subsequently, the court instructed the jury on the
agreement element of the conspiracy charge, stating,
in pertinent part, that ‘‘[i]t is sufficient to show that
the parties knowingly engaged in a mutual plan to do
a criminal act. . . . The mere knowledge, acquies-
cence, or approval of the object of the agreement with-
out cooperation or agreement to cooperate, however,
is not sufficient to make someone a party to a conspir-
acy to commit a criminal act. Mere presence at the
scene of a crime, even when coupled with knowledge
of the crime, is insufficient to establish [guilt] of the
conspiracy to commit the crime.’’ (Emphasis added.)
  In instructing the jury on the third element of conspir-
acy, the court once again referred the jury to its earlier
instruction on specific intent and stated: ‘‘The defen-
dant may not be found guilty unless the state has proved
beyond a reasonable doubt that he specifically
intended to commit the crime of murder when he
entered into the agreement.’’5 (Emphasis added.) The
jury ultimately found the defendant guilty of the
crimes charged.
  ‘‘The standard of review for claims of instructional
impropriety is well established. [I]ndividual jury
instructions should not be judged in artificial isolation
. . . but must be viewed in the context of the overall
charge. . . . The pertinent test is whether the charge,
read in its entirety, fairly presents the case to the jury
in such a way that injustice is not done to either party
under the established rules of law. . . . Thus, [t]he
whole charge must be considered from the standpoint
of its effect on the [jurors] in guiding them to the proper
verdict . . . and not critically dissected in a micro-
scopic search for possible error. . . . Accordingly, [i]n
reviewing a constitutional challenge to the trial court’s
instruction, we must consider the jury charge as a whole
to determine whether it is reasonably possible that the
instruction misled the jury. . . .
  ‘‘To establish the crime of conspiracy under § 53a-48
of the General Statutes, the state must show that there
was an agreement between two or more persons to
engage in conduct constituting a crime and that the
agreement was followed by an overt act in furtherance
of the conspiracy by any one of the conspirators. The
state must also show intent on the part of the accused
that conduct constituting a crime be performed. The
existence of a formal agreement between the parties
need not be proved; it is sufficient to show that they
are knowingly engaged in a mutual plan to do a forbid-
den act.’’ (Citation omitted; internal quotation marks
omitted.) State v. Taylor, 132 Conn. App. 357, 366–67,
31 A.3d 872 (2011), appeal dismissed, 309 Conn. 83, 71
A.3d 464 (2013).
   On the basis of our review of the court’s entire charge
to the jury, we conclude that there is no reasonable
possibility that the jury was misled with respect to the
‘‘agreement’’ element of the crime of conspiracy. Our
analysis is controlled by this court’s decision in State
v. Taylor, supra, 132 Conn. App. 357. Like the trial
court in Taylor, the court in the present case repeatedly
articulated that, in order to be found guilty of conspiring
to commit murder, the jury must find that the defendant
specifically intended both to enter into an agreement to
commit murder and to commit the agreed upon murder.
Additionally, the defendant’s contention that the jury
reasonably could have believed that mere knowing par-
ticipation in a plan to commit an unlawful act was
sufficient to satisfy the agreement element of conspir-
acy is undermined by the court’s express instruction
that ‘‘[t]he mere knowledge . . . of the object of the
agreement without cooperation or agreement to coop-
erate . . . is not sufficient to make someone a party
to a conspiracy to commit a criminal act. Mere presence
at the scene of a crime, even when coupled with knowl-
edge of the crime, is insufficient to establish [guilt] of
the conspiracy to commit the crime.’’
   Moreover, as in Taylor, the defendant in the present
case concedes that the contested jury charge was con-
sistent with our Supreme Court precedent, but never-
theless contends that ‘‘the decades of [our] Supreme
Court precedent itself misstates the law.’’6 ‘‘The defen-
dant’s argument seeks our involvement into the realm
of the rectitude of Supreme Court precedent. As an
intermediate appellate court, it is axiomatic that we are
bound by the latest precedent of our Supreme Court
and cannot reconsider its decisions. . . . We decline
the defendant’s invitation because we are not at liberty
to discard, modify or reevaluate the decisions he chal-
lenges.’’ (Citations omitted.) State v. Taylor, supra, 132
Conn. App. 369. Our Supreme Court, which is empow-
ered to revise precedent on this issue, declined to do
so when it determined that Taylor was improvidently
granted certiorari, and therefore dismissed the defen-
dant’s appeal. See State v. Taylor, 309 Conn. 83, 71 A.3d
464 (2013). We thus conclude that the court properly
instructed the jury on the ‘‘agreement’’ element of the
charge of conspiracy to commit murder. Consequently,
the defendant failed to establish a clear constitutional
violation pursuant to the third prong of Golding.
                            III
  Finally, the defendant claims that he is entitled to a
new trial because the court improperly denied his
motion for a mistrial, predicated on jury misconduct.
Specifically, he contends that ‘‘[t]he trial court erred
by not inquiring of each juror as to the effect of the
juror misconduct on their ability to remain impartial
and by denying the defendant’s motion for a mistrial
for jury misconduct.’’ We disagree.
   The following additional procedural history is rele-
vant to our resolution of this claim. After the jury com-
menced its deliberations, the foreperson submitted a
note to the court stating that one of the jurors, S, had a
potential conflict of interest with respect to a ‘‘personal
relationship.’’ S also submitted a note to the court spe-
cifically inquiring as to whether the defendant was being
held at a certain correctional center where her husband
was employed. She expressed concern for her hus-
band’s safety, in the event that the defendant was being
held there and discovered that her husband was married
to a juror on his case. Consequently, the court held
an in-chambers conference with S and all counsel to
determine whether she would be able to render an
impartial verdict. S stated that she did not know
whether the defendant was incarcerated at the specified
correctional center, or whether he was incarcerated at
all. She further stated that the other jurors saw the
note that she submitted to the court and knew that her
husband was employed at the specified correctional
center. Counsel for both the state and the defendant
questioned S regarding the nature of her concerns, and
the court ultimately concluded that she would not be
able to render an impartial verdict. Accordingly, it
decided to excuse her from the jury and to replace her
with an alternate juror.
  Thereafter, the court contemplated whether it should
question individually the remaining eleven jurors to
determine whether S’s concerns affected their impar-
tiality. The state expressed concern that such individual
questioning might reinforce the issue of whether the
defendant was incarcerated, thereby causing the jury to
speculate impermissibly as to matters not in evidence.
Instead, the state suggested that the court deliver a
curative instruction admonishing the jurors not to infer
from its decision to excuse S that the defendant was
being held at the specified correctional center, or that
he was incarcerated at all. The defendant agreed that
individually questioning the jurors might reinforce the
issue of whether the defendant was incarcerated, and
further stated that such an inquiry would give ‘‘each
juror that individual opportunity to say the magic words
and get out of here if they . . . want to.’’ With the
agreement of both parties, the court recessed to draft
a curative instruction.
   When the court reconvened, it excused S. Thereafter,
the defendant moved for a mistrial, claiming that the
jury was poisoned by S’s inquiries as to whether he was
incarcerated and, therefore, the jury no longer pre-
sumed that he was innocent.7 The state opposed the
defendant’s motion and instead moved for the court to
seat an alternate juror and to issue a curative instruc-
tion. The court denied the defendant’s motion for a
mistrial and granted the state’s motion. After selecting
an alternate juror, the court delivered to the jury a
curative instruction. After the jury was excused to delib-
erate, the defendant took exception to the court’s denial
of his motion for a mistrial.
   We decline to review the defendant’s claim because
he induced the purported error. ‘‘This court routinely
has held that it will not afford review of claims of error
when they have been induced. [T]he term induced error,
or invited error, has been defined as [a]n error that a
party cannot complain of on appeal because the party,
through conduct, encouraged or prompted the trial
court to make the erroneous ruling. . . . It is well
established that a party who induces an error cannot
be heard to later complain about that error. . . . This
principle bars appellate review of induced nonconstitu-
tional and induced constitutional error. . . . The
invited error doctrine rests [on principles] of fairness,
both to the trial court and to the opposing party.’’ (Inter-
nal quotation marks omitted.) Dept. of Transportation
v. White Oak Corp., 141 Conn. App. 738, 765 n.17, 62
A.3d 599, cert. granted on other grounds, 309 Conn.
910, 69 A.3d 307 (2013). The defendant induced the
claimed error when he agreed to the curative instruction
and, more specifically, when he agreed with the prose-
cutor that individual questioning of the remaining jurors
could, in fact, harm the defendant’s right to an impartial
jury, and further, that it could encourage some of them
to feign bias in order to be excused from the jury.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘In Pinkerton v. United States, 328 U.S. 640, 647–48, 66 S. Ct. 1180, 90
L. Ed. 1489 (1946), the United States Supreme Court held that a conspirator
may be held liable for criminal offenses committed by a coconspirator that
are within the scope of the conspiracy, are in furtherance of it, and are
reasonably foreseeable as a necessary or natural consequence of the conspir-
acy.’’ (Internal quotation marks omitted.) State v. Martinez, 278 Conn. 598,
604 n.14, 900 A.2d 485 (2006).
   2
     ‘‘[A] defendant can prevail on a claim of constitutional error not preserved
at trial only if all of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the claim is of constitutional
magnitude alleging the violation of a fundamental right; (3) the alleged
constitutional violation clearly exists and clearly deprived the defendant of
a fair trial; and (4) if subject to harmless error analysis, the state has failed
to demonstrate harmlessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these conditions, the
defendant’s claim will fail.’’ (Emphasis in original; footnote omitted.) State
v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).
   3
     The state contends that this claim is not reviewable because the defen-
dant waived it. See State v. Kitchens, 299 Conn. 447, 10 A.3d 942 (2011).
Because the record does not disclose whether the court provided counsel
with a meaningful opportunity to review the proposed jury instructions, we
decline to address the state’s waiver claim.
   4
     ‘‘A person is guilty of conspiracy when, with intent that conduct constitut-
ing a crime be performed, he agrees with one or more persons to engage
in or cause the performance of such conduct, and any one of them commits
an overt act in pursuance of such conspiracy.’’ General Statutes § 53a-48 (a).
   5
     The court summarized its instructions on the crime of conspiracy to
commit murder, stating, ‘‘the state must prove beyond a reasonable doubt
that, one, the defendant had an agreement with one or more persons to
commit the crime of murder; two, that at least one of the coconspirators
did an overt act in furtherance of the conspiracy; and, three, the defendant
specifically intended to cause the death of [the victim].’’ (Emphasis added.)
   6
     As this court noted in Taylor with respect to that defendant’s analogous
claim, ‘‘the court’s instruction to the jury on the crime of conspiracy was in
accord with Connecticut’s model jury instructions. See Connecticut Criminal
Jury Instructions (4th Ed. 2007) § 3.3, available on the Connecticut Judicial
Branch website, http://www.jud.ct.gov/ji/criminal/part3/3.3-1.htm. The
model instructions contain, verbatim, the words contested by the defendant,
namely: ‘It is sufficient to show that the parties knowingly engaged in a
mutual plan to do a criminal act.’ ’’ (Emphasis in original.) State v. Taylor,
supra, 132 Conn. App. 367–68 n.8.
   7
     In moving for a mistrial, the defendant did not inform the court that he
had changed his position with respect to questioning the jurors individually.